PER CURIAM.
Erin Gilland Roby appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2000) complaint and denying various interlocutory and post-judgment motions. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Roby v. Roby, No. CA-01-1413-L (D. Md. Jan. 28, 2002; Apr. 5, 2002; Aug. 6, 2002; filed Aug. 14, 2002, entered Aug. 15, 2002; filed Sept. 3, 2002, entered Sept. 4, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.